Oo CO SY DN NW BR WD PO =

Ny NY NY NY NY NY NY NY NY | FF FBG KF Fe Fe S| ee
oOo NHN DN A FP WY KF DOD OF ND DN FP WY NHB KH CO

Case 2:21-cr-00322-DWL Document 3 Filed 04/28/21 Page 1of§&

GLENN B. McCORMICK
Acting United States Attorney
District of Arizona

Sean K. Lokey

Assistant United States Attorney

Arizona State Bar No. 033627
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: sean.lokey@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

WH

 

 

_7 FILED ___ Lopeep |
____ RECEIVED ___ copy |
APR 28 202) |

i

CLERK U QDISTRICT GouRT |
DISTRIGIT OF ARIZONA
BY DEPUTY |

 

 

 

FOR THE DISTRICT OF ARIZONA |

United States of America,
Plaintiff,

VS.

Christopher Woods,

Defendant.

 

 

 

THE GRAND JURY CHARGES:

No.

VIO:

COUNT 1

CR-21-00322-PHX-DWL (MTM)
|

INDICTMENT

|

18 U.S.C. § 1001(a)(1)
(Falsification and Concealment of
Material Facts) |
Count 1 |

18 U.S.C. § 1001(a)(2)
(Making a False Statement)

ount 2

18 U.S.C. § 1519 |
(Falsification of Record or
Document)

Counts 3-5

18 U.S.C. § 1503 |
(Obstruction of the Due
Administration of Justice)
Count 6 |

Beginning in or about May 2020, and continuing thereafter until at least October 20,

2020, in the District of Arizona, and elsewhere, in a matter within the jurisdiction of the

executive branch of the government of the United States, specifically the Depaitment of

Homeland Security (“DHS”), Immigrations and Customs Enforcement-Office of

Professional Responsibility (“ICE-OPR”), the United States Bureau of Land Management

 

 

 
 

So eo st Dm FBP WO LP =

NO NO NO NO NHN KN NY NON NO eRe Re Se ee ee ee
ont DNDN UW FP WN SK TD CO PO IT DH FP WO NH KF CO

 

Case 2:21-cr-00322-DWL Document 3 Filed 04/28/21 Page 2 of 8

(“BLM”), the United States Department of Veterans Affairs, and United States
Environmental Protection Agency (“EPA”), defendant CHRISTOPHER WOODS
knowingly and willfully falsified, concealed, and covered up by trick, scheme, and device
material facts in employment application documents.

Purpose of the Scheme

 

The purpose of the scheme was for defendant WOODS to conceal from the federal
agencies to which he applied for federal law enforcement employment the true nature of
his prior employment and derogatory information related to his prior employment as a
Special Agent with the Department of Homeland Security, Homeland Security
Investigations (“HSI”) in Nogales, Arizona and Ventura, California, and the true reasons
for his resignation from that position. Defendant WOODS’ further purpose was to secure

a federal law enforcement pension. |

Defendant WOODS devised a scheme to conceal from prospective federal law

Means and Manner of the Scheme

enforcement employers derogatory information regarding his tenure at HSI, why he left
HSI, and that he had come under suspicion while at HSI for lying to federal agents
regarding his identity as a poster to an online internet forum and offensive, derogatory and
racially inflammatory posts he had made to the forum. The scheme was executed through
the following means and manner among others:

1. Defendant WOODS would obtain information about an opehing for a federal
law enforcement position at one of the smaller federal law enforcement agencies.

2. Defendant WOODS would research and inquire into the background
investigation and security clearance requirements for these open federal |law enforcement
positions.

3. Defendant WOODS would submit paperwork applying for a federal law
enforcement position, falsely listing a former colleague as his prior supervisor.

4. Defendant WOODS would contact the person falsely listed as the prior

supervisor and ask them to lie about and conceal information from potential federal

-2-

 

 

 
So Oo NID MH F&F WD PPO

NY NY VY NY DN DP DY DD NRO ia a ei a ea ea
oO SN DN OH BPW NY KK DTD OO mA HDT Dn SP WH HO YH OC

 

—_ EEE EEE

Case 2:21-cr-00322-DWL Document 3 Filed 04/28/21 Page 3 of 8

employers about WOODS’ employment background at HSI and about WOODS’ actual
prior supervisors at HSI. |

5. Defendant WOODS would also contact other former colleagues and seek
additional assistance from them in concealing information from potential federal
employers about his background, why he left HSI, and his prior supervisors at HSI.

Execution of the Scheme

In furtherance of the scheme and to accomplish its purpose, defendant WOODS
committed or caused the following acts, among others, in the District of Arizona and
elsewhere:

1, On or about May 17, 2020, defendant WOODS texted an HSI Special Agent,
D.B., a former law enforcement Ranger with BLM, inquiring about the security clearance
requirement and background investigation process for BLM Rangers.

2. On or about June 1, 2020, defendant WOODS again contacted D.B. by text
and asked D.B. to act as a reference for him for an EPA law enforcement position, and not
mention who WOODS’ supervisor in Nogales had been as WOODS intended to list his
supervisor from a different position and was trying to keep the Nogales supervisors from
being interviewed.

3, On or about June 3, 2020, defendant WOODS telephoned another HSI
Special Agent, J.R., and asked for J.R.’s assent in falsely listing him as his supervisor on
pending and future job applications, stating that because J.R.’s number was an “805”
(Ventura, California) number, it would be believable.

4. On or about June 10, 2020, defendant WOODS texted J.R. stating “Hey bro,
if you get called on a reference about me, just act busy and say you’ll call them right back,
and give me a call. Thanks.”

5. On or about June 18, 2020, defendant WOODS texted D.B. stating “EPA
updated me to not hired, so guess I should have been creative on my last GS earlier.”

6. On or about June 30, 2020, defendant WOODS spoke to JiR. by telephone

and instructed him to falsely tell a prospective employer that J.R. was his last supervisor at

-3-

 

 

 
Co FF SI DN BW HPO YH

NO NY NY NY DY DY NO RD RO a ea ea ea a i
ao NN UN FF WD NY KF DTD ODO OH DH NH B&B WHY NH KF OC

 

 

AS

Case 2:21-cr-00322-DWL Document3 Filed 04/28/21 Page 4 of &

HSI and other false information about why defendant WOODS left HSI, and to “paint some
picture that like, I was having issues, that I had to take care of my wife! and my kids and
that like the agency” was sending WOODS on work details away from his family.

7. On or about July 9, 2020, defendant WOODS submitted employment

 

paperwork for a job as a BLM Field Staff Law Enforcement Ranger position in Lake
Havasu, Arizona, falsely listing his prior supervisor as J.R. and listing D.B. as a reference.

8. On or about July 22, 2020, defendant WOODS submitted employment
paperwork for a job as a BLM Field Staff Law Enforcement Ranger position in Tucson,
Arizona, falsely listing his prior supervisor as J.R. and listing D.B. as a reference.

9. On or about August 4, 2020, defendant WOODS submitted employment
paperwork to the Department of Veteran’s Affairs — Office of Inspector General (““VA-
OIG”) for a position as a Criminal Investigator (Special Agent) in Phoenix, Arizona, falsely
listing his prior supervisor as J.R. |

10. On or about August 13, 2020, defendant WOODS submitted employment
paperwork to the Department of Veteran’s Affairs — Office of Inspector General for a
position as a Criminal Investigator (Special Agent) in Long Beach and Los Angeles,
California, falsely listing his prior supervisor as J.R.

11. On or about October 2, 2020, during a phone call with HS Special Agent
A.G., defendant WOODS told A.G. to let him know if he (A.G.) became a Supervisor in
Nogales and “If someone became a supervisor in Nogales that I trusted I would list them
as my supervisor and have them run interference for me. If you were a supervisor in
Nogales I’d list you as my last supervisor and have you run interference for me.”

12. On or about October 2, 2020, during a phone call with HSI Special Agent
A.G., defendant WOODS threatened harm to an ICE-OPR agent investigating him, stating
“Thad a very, very long interview, with a guy who, without putting out any names out there
(...) he’s lucky he left that interview with two [expletive] working kneecaps. That's all Pil
say... and if I ever see him again, he won't be so [expletive] lucky” and then later in the
conversation, “like I said, if I ever see him again, he will be in a [expletive] wheelchair.”

4.
|
|

 

 

 
Oo Oo ND A BP WO YO —

NO NO NO DPN HO KN KN KN RO wm eee
Oo sa DWH On Fe WD NYO —|& CO CO fF asa HDB ”A BP WH NYO KF |

 

Case 2:21-cr-00322-DWL Document3 Filed 04/28/21 Page 5ofé

13.

WA

On or about October 20, 2020, defendant WOODS made a phone call to D.B.

through the WhatsApp application and told D.B. that when he (WOODS) applied three

months ago for a uniformed law enforcement officer position within the Forest Service he

(WOODS) had listed D.B. on the application without D.B.’s consent and that D.B. might

be contacted by the Forest Service because he was listed.

14. On or about October 20, 2020, defendant WOODS commu
on the telephone and stated to J.R. that “that thing we talked about” was
took J.R. “off completely.””, WOODS stated to J.R. that a potential federal

nicated with J.R.

a bad idea and he

law enforcement

employer had called wanting to talk to J.R. because WOODS had listed J.R. as his

supervisor. WOODS said he did not want anything coming back on J.R. and he would

have “plausible deniability.”. WOODS further stated to J.R. to not take any Northern

California calls as it could be that potential employer asking about WOODS.

In violation of 18 U.S.C. §1001(a)(1).
COUNT 2
On or about February 25, 2020, in the District of Arizona, and else
CHRISTOPHER WOODS knowingly and willfully made materially fal

fraudulent statements and representations in a matter within the ju

where, defendant
se, fictitious and
risdiction of the

he United States

 

executive branch of the government of the United States, specifically t

Department of Homeland Security, by stating in an interview with federal agents that:

He had not posted the following message on the DelphiForums internet forum as

screen name “MarkFelt”:

I’m gonna guess if you’re on the SWB, you’re not of a ce

rtain skin

complexion or [vulgarity] your ASAC good enough to get an SFLR, now

that the transparent priority system was canned. I know mana

being told they have to pla

kr ement hates
y the rules too. This is the result of

ears of

having a lower bar than other 1811 outfits (with the exception of the folks

from the recent announcements—I’m actually impressed by

what I’m

seeing), and direct hiring unqualified guys into this agency that are Yuma,
Oo

Cax,
those skidmark towns and become 14s, if OIG or the Bureau doe
them first. I understand we are a border based agency, so Spanish
I’m sure we could still have hired people that actually speak Engli

gl, Dgl, RGV locals, because they’re the only ones that will stay in

sn’t arrest
helps, but
sh too;

 

 

 

 
No

oO Se NT DB nN BR W

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cr-00322-DWL Document 3 Filed 04/28/21 Page 6 of &

He had not posted messages on the DelphiForums internet forum

name “Andy Sipowicz (SWBisBS)” in January 2019 in an exchange wi

WN

under the screen

th another poster

who stated “I know first hand what kind of an agent this guy is and what he has done or

lack thereof .. however, he has quite the write-up resume .. beach time .. verbals .. writtens

.. he is that guy”;

He had never logged into DelphiForums, under the screen name Andy Sipowicz

(SWBisBS) or posted under that screen name;

He had never logged into DelphiForums, under the screen name Mark Felt or posted

under that screen name; and

His wife, E.W., stated to him that she was Andy Sipowicz (SWBisBS);

when in truth and fact, as defendant WOODS then knew, defendant WO

ODS had logged

into and posted to the internet forum, DelphiForums, under the screen names Andy

Sipowicz (SWBisBS) and Mark Felt, his wife had not stated to him that she was Andy

Sipowicz (SWBisBS), and he had posted such messages to the internet fc
In violation of 18 U.S.C. §1001(a)(2).

COUNT 3

On or about July 9, 2020, in the District of Arizona, and else

CHRISTOPHER WOODS knowingly made a false entry in a record an|

the intent to impede, obstruct, and influence the investigation and proper

a matter within the jurisdiction of the United States Department of Home!

the United States Bureau of Land Management, and in relation to and in

prum.

where, defendant
d document with
administration of
and Security and

contemplation of

such matter. Specifically, defendant WOODS completed and submitted employment

paperwork for a Field Staff Law Enforcement Ranger position in Lake Havasu, Arizona,

listing his prior supervisor as J.R., when in truth and fact, as defendant WOODS then knew,

J.R. had not been his supervisor.

In violation of 18 U.S.C. §1519.

 

 

 
So CO HN DR NW BB W PO

BO NO NO DN NO HN RO RO ROO me a ea ee
CNY DUA BB WN KF DGwe we AWN BP WH BH SS

 

A

Case 2:21-cr-00322-DWL Document 3 Filed 04/28/21 Page 7 of &

COUNT 4
On or about July 22, 2020, in the District of Arizona, and elsewhere, defendant
CHRISTOPHER WOODS knowingly made a false entry in a record arid document with

 

the intent to impede, obstruct, and influence the investigation and proper administration of
a matter within the jurisdiction of the United States Department of Homeland Security and
the United States Bureau of Land Management, and in relation to and in contemplation of
such matter. Specifically, defendant WOODS completed and submitted employment
paperwork for a Field Staff Law Enforcement Ranger position in Tucson, Arizona, listing
his prior supervisor as J.R., when in truth and fact, as defendant WOODS then knew, J.R.
had not been his supervisor. |

In violation of 18 U.S.C. §1519. |

COUNT 5 |

On or about August 4, 2020, in the District of Arizona, and elsewhere, defendant
CHRISTOPHER WOODS knowingly made a false entry in a record and document with
the intent to impede, obstruct, and influence the investigation and proper administration of

a matter within the jurisdiction of the United States Department of Homeland Security and
the United States Department of Veterans Affairs, and in relation to and in contemplation
of such matter. Specifically, defendant WOODS completed and submitted employment
paperwork for a Department of Veteran’s Affairs, Office of Inspector General position as
a Criminal Investigator (Special Agent) in Phoenix, Arizona, listing his ptior supervisor as
J.R., when in truth and fact, as defendant WOODS then knew, J.R. had not been his
supervisor.
In violation of 18 U.S.C. §1519.
COUNT 6
On or about August 18, 2020, in the District of Arizona, and elsewhere, defendant
CHRISTOPHER WOODS corruptly endeavored to influence, obstruct, and impede the due

administration of justice, namely, a federal grand jury in the District of Arizona in its

investigation of offenses related to his false statements to law enforcement, by asking D.B.

-7-

 

 
Oo OG ND HD NW BP WOW HN He

NO NY NY NY NY DY NY NO RO we ea a a
CTD MH BW HOH KF So we AAA BR wOHP BS

 

aA

Case 2:21-cr-00322-DWL Document 3 Filed 04/28/21 Page 8 of &

via text and a FaceTime audio call to delete all text messages between D\B. and defendant
WOODS, and to download the SIGNAL app and contact him (WOODS) on a pre-paid
phone WOODS had purchased because defendant WOODS knew the ICE-OPR

investigation now involved a potential criminal element and also knew someone who had

been interviewed by ICE-OPR whose phone had been taken or downloaded for evidence.

In violation of 18 U.S.C. §1503.

A TRUE BILL

s/

 

FOREPERSON OF THE GRA
Date: April 28, 2021

GLENN B. McCORMICK
Acting United States Attorney
District of Arizona

s/
Sean K. Lokey
Assistant U.S. Attorney

 

D JURY

 

 
